                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                          8                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                                          9
                                                                         10   SHANNON CUNNINGHAM,                                   No. C 19-02447 JSW
                                                                         11                  Plaintiff,
United States District Court




                                                                                v.                                                  ORDER TO SHOW CAUSE
                               For the Northern District of California




                                                                         12
                                                                         13   TRANS UNION LLC,

                                                                         14                  Defendant.
                                                                                                                          /
                                                                         15
                                                                         16          By order dated May 22, 2019, this Court set the initial case management conference for
                                                                         17   August 30, 2019, and required personal appearances by counsel. On August 19, 2019, in order to
                                                                         18   accommodate Plaintiff’s counsel, Kelsey Kuberka, the Court allowed her to appear by telephone.
                                                                         19   On Friday, August 30, 2019, this Court held the initial case management conference in this matter.
                                                                         20   Counsel for Plaintiff did not appear in person or by telephone.

                                                                         21          Accordingly, Plaintiff’s counsel is HEREBY ORDERED TO SHOW CAUSE in writing as

                                                                         22   to why the Court should not impose monetary sanctions in the amount of $250.00. Plaintiff’s

                                                                         23   response to this Order to Show Cause shall be due by September 6, 2019.

                                                                         24          IT IS SO ORDERED.

                                                                         25   Dated: September 3, 2019
                                                                                                                                      JEFFREY S. WHITE
                                                                         26                                                           UNITED STATES DISTRICT JUDGE

                                                                         27
                                                                         28
